DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 recites a function of the photoreactive agent upon exposure to light and does not further limit structure of the claimed face mask .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al(2016/0220966) taken together with Kim(2010/0151756).
	Kano et al teaches a multilayer separation media including a substrate layer(non woven support layer 4; para 0174-1077), and a porous membrane( separation layer 1 in figure 2; para 0065) having a top surface and a bottom surface, wherein the bottom surface of the membrane is affixed to the substrate layer, and wherein the membrane includes a polymer(para 0073).  Kano et al is silent as to a nonwoven fiber membrane, wherein the membrane fibers comprise at least one polymer in combination with at least one photoreactive agent capable of generating singlet oxygen in the presence of electromagnetic radiation.  Kim teaches a multilayer antimicrobial fabric media including a substrate layer(low melting fiber; para 0026 noting low melting fiber imparts stiffness), and a non woven fiber layer having a top surface and a bottom surface, and wherein the non woven fibers include at least one polymer(polymer chips; para 0022) in combination with at least one photoreactive agent(dye; para 0022, noting a mixture of the dye and polymer chips are introduced into a spinning machine to form a screen fabric).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention, in order to provide a non woven fiber layer for the thin polymeric membrane layer of Kano et al, to provide a mixture of polymer chips and a dye into a spinning machine and form a nonwoven fiber including the block copolymer material of Kano et al.  Examiner notes the dye of Kim is clearly capable of generating singlet oxygen in the presence of electromagnetic radiation, wherein electromagnetic radiation is not given patentable weight and is a process step, wherein the claimed photoreactive agent is clearly provided in Kim.  
	Kano et al taken together with Kim further teaches wherein the at least one polymer is selected from the group consisting of poly(vinylidene difluoride), polyvinyl acetate, poly(vinylalcohol), poly(ethylene oxide), polycaprolactone, polylactic acid, polyacylynitrile, nylon-6, polyethylene terephthalate, polyurethane, poly(ethylene-co-vinyl alcohol), cellulose acetate, polyglycolic acid, and copolymers thereof(noting para 0073 of Kano et al stating polyimiide, cellulose acetate).  
	Kano et al taken together with Kim teaches all of the limitations of claim 3 but is silent as to wherein the at least one polymer comprises poly(vinylidene difluoride).   Examiner respectfully submits poly(vinylidene difluoride) is a well known polymeric component for a thin membrane material, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute poly(vinylidene difluoride) for one of the polymers listed in para 0073 of Kano et al to provide a polymer for the nonwoven fiber membrane of Kano et al taken together with Kim that includes poly(vinylidene difluoride) as the polymeric component.  
	Kano et al taken together with Kim teaches all of the limitations of claim 4 but is silent as to wherein the at least one polymer comprises poly(vinylidene difluoride)-hexaflurorpropylene copolymer.   Examiner respectfully submits poly(vinylidene difluoride) hexaflurorpropylene copolymer is a well known polymeric component for a thin membrane material, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute poly(vinylidene difluoride) hexaflurorpropylene copolymer for one of the polymers listed in para 0073 of Kano et al to provide a polymer for the nonwoven fiber membrane of Kano et al taken together with Kim that includes poly(vinylidene difluoride) hexaflurorpropylene copolymer as the polymeric component.  
Kano et al taken together with Kim further teaches wherein the at least one photoreactive agent comprises a dye.  
	Kano et al taken together with Kim teaches all of the limitations of claim 6 but is silent as to wherein the dye is selected from the group consisting of rose Bengal, methylene blue, toluidine blue O, crystal violet, and riboflavin.  Examiner respectfully submits a wide variety of dye materials are available as a dye for an antimicrobial fabric material, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute a dye from the list in claim 6 for the dye of Kim in order to provide a dye along with the polymeric component of Kane et al taken together with Kim. 
	Kano et al taken together with Kim teaches all of the limitations of claim 7 but is silent as to wherein the dye is xanthene dye.  Examiner respectfully submits a wide variety of dye materials are available as a dye for an antimicrobial fabric material, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute xanthene dye for the dye of Kim in order to provide a xanthene dye along with the polymeric component of Kane et al taken together with Kim. 
	Kano et al taken together with Kim further teaches wherein the non-woven fiber membrane comprises fibers electrospun from a solution comprising the at least one polymer and at least one photoreactive agent(noting para 0022 of Kim stating a spinning machine).   Kano et al taken together with Kim further teaches wherein the non-woven fiber membrane comprises fibers centrifugally spun from a solution comprising the at least one polymer and at least one photoreactive agent(noting para 0022 of Kim stating a spinning machine).   
	Kano et al taken together with Kim further teaches a light transmissive protective layer applied to the top surface of the membrane(noting protective layer in para 0168 of Kano et al).  Kano et al taken together with Kim further teaches wherein the light transmissible protective layer is selected from the group consisting of polypropylene , polyethlene, polystyrene, polyethylene terephthalate, polyvinyl chloride, polycarbonate, and polymethyl methacrylate. 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al(2016/0220966) taken together with Kim(2010/0151756).
	Kano et al teaches an air filter comprising a gas membrane separation element, where the gas membrane separation element includes a substrate layer(non woven support layer 4; para 0174-1077), and a porous membrane( separation layer 1 in figure 2; para 0065) having a top surface and a bottom surface, wherein the bottom surface of the membrane is affixed to the substrate layer, and wherein the membrane includes a polymer(para 0073).  Kano et al is silent as to a nonwoven fiber membrane, wherein the membrane fibers comprise at least one polymer in combination with at least one photoreactive agent capable of generating singlet oxygen in the presence of electromagnetic radiation.  Kim teaches a multilayer antimicrobial fabric media including a substrate layer(low melting fiber; para 0026 noting low melting fiber imparts stiffness), and a non woven fiber layer having a top surface and a bottom surface, and wherein the non woven fibers include at least one polymer(polymer chips; para 0022) in combination with at least one photoreactive agent(dye; para 0022, noting a mixture of the dye and polymer chips are introduced into a spinning machine to form a screen fabric).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention, in order to provide a non woven fiber layer for the thin polymeric membrane layer of Kano et al, to provide a mixture of polymer chips and a dye into a spinning machine and form a nonwoven fiber including the block copolymer material of Kano et al.  Examiner notes the dye of Kim is clearly capable of generating singlet oxygen in the presence of electromagnetic radiation, wherein electromagnetic radiation is not given patentable weight and is a process step, wherein the claimed photoreactive agent is clearly provided in Kim.  
	Kano et al taken together with Kim further teaches a light transmissive protective layer applied to the top surface of the membrane(noting protective layer in para 0168 of Kano et al).  
	Kano et al taken together with Kim teaches all of the limitations of claim 15 but is silent as to wherein the at least one polymer comprises polyvinylidene difluoride) and wherein the at least one photoreactive agent comprises a xanthene dye. Examiner respectfully submits poly(vinylidene difluoride) is a well known polymeric component for a thin membrane material, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute poly(vinylidene difluoride) for one of the polymers listed in para 0073 of Kano et al to provide a polymer for the nonwoven fiber membrane of Kano et al taken together with Kim that includes poly(vinylidene difluoride) as the polymeric component.  
Examiner respectfully submits a wide variety of dye materials are available as a dye for an antimicrobial fabric material, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute xanthene dye for the dye of Kim in order to provide a xanthene dye along with the polymeric component of Kane et al taken together with Kim. 

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mayhew(3613678) taken together with Kim(2010/0151756).
	Mayhew teaches in figure 3 an air filter(face mask(10)) comprising a multilayer(figure 2) fabric media filter element, wherein the filter element comprises a non-woven fiber membrane(layer 12 in figure 2 formed of a thin flexible film of porous non-woven polymeric fibers; column 2 lines 12-15) mounted on a substrate layer(central layer 22 of thermoplastic organic fibers).   Mayhew is silent as to wherein the membrane fibers comprise at least one polymer in combination with at least one photoreactive agent capable of generating singlet oxygen in the presence of electromagnetic radiation.  Kim teaches a multilayer antimicrobial fabric media including a substrate layer(low melting fiber; para 0026 noting low melting fiber imparts stiffness), and a non woven fiber layer having a top surface and a bottom surface, and wherein the non woven fibers include at least one polymer(polymer chips; para 0022) in combination with at least one photoreactive agent(dye; para 0022, noting a mixture of the dye and polymer chips are introduced into a spinning machine to form a screen fabric).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention, in order to provide a non woven fiber layer for the thin polymeric membrane layer of Mayhew,  to provide a mixture of polymer chips and a dye into a spinning machine and form a nonwoven fiber including the polymeric material of Mayhew  Examiner notes the dye of Kim is clearly capable of generating singlet oxygen in the presence of electromagnetic radiation, wherein electromagnetic radiation is not given patentable weight and is a process step, wherein the claimed photoreactive agent is clearly provided in Kim.  
	Mayhew taken together with Kim teaches all of the limitations of claim 15 but is silent as to wherein the at least one polymer comprises polyvinylidene difluoride) and wherein the at least one photoreactive agent comprises a xanthene dye. Examiner respectfully submits poly(vinylidene difluoride) is a well known polymeric component for a thin membrane material, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute poly(vinylidene difluoride) a polymer of Mayhew to provide a polymer for the fabric media of Mayhew taken together with Kim that includes poly(vinylidene difluoride) as the polymeric component.  Examiner respectfully submits a wide variety of dye materials are available as a dye for an antimicrobial fabric material, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute xanthene dye for the dye of Kim in order to provide a xanthene dye along with the polymeric component of Mayhew taken together with Kim. 

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mayhew(3613678) taken together with Kim(2010/0151756).
	Mayhew teaches in figure 3 a face mask(10) comprising a multilayer(figure 2) fabric media filter element, wherein the filter element comprises a non-woven fiber membrane(layer 12 in figure 2 formed of a thin flexible film of porous non-woven polymeric fibers; column 2 lines 12-15) mounted on a substrate layer(central layer 22 of thermoplastic organic fibers).   Mayhew is silent as to wherein the membrane fibers comprise at least one polymer in combination with at least one photoreactive agent capable of generating singlet oxygen in the presence of electromagnetic radiation.  .  Kim teaches a multilayer antimicrobial fabric media including a substrate layer(low melting fiber; para 0026 noting low melting fiber imparts stiffness), and a non woven fiber layer having a top surface and a bottom surface, and wherein the non woven fibers include at least one polymer(polymer chips; para 0022) in combination with at least one photoreactive agent(dye; para 0022, noting a mixture of the dye and polymer chips are introduced into a spinning machine to form a screen fabric).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention, in order to provide a non woven fiber layer for the thin polymeric membrane layer of Mayhew,  to provide a mixture of polymer chips and a dye into a spinning machine and form a nonwoven fiber including the polymeric material of Mayhew  Examiner notes the dye of Kim is clearly capable of generating singlet oxygen in the presence of electromagnetic radiation, wherein electromagnetic radiation is not given patentable weight and is a process step, wherein the claimed photoreactive agent is clearly provided in Kim.  
	Mayhew taken together with Kim teaches all of the limitations of claim 18 but is silent as to wherein the at least one polymer comprises polyvinylidene difluoride) and wherein the at least one photoreactive agent comprises a xanthene dye. Examiner respectfully submits poly(vinylidene difluoride) is a well known polymeric component for a thin membrane material, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute poly(vinylidene difluoride) for the polymer of Mayhew to provide a polymer for the fabric media of Mayhew taken together with Kim that includes poly(vinylidene difluoride) as the polymeric component.  Examiner respectfully submits a wide variety of dye materials are available as a dye for an antimicrobial fabric material, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute xanthene dye for the dye of Kim in order to provide a xanthene dye along with the polymeric component of Mayhew taken together with Kim. 
Claims 14,17,19 are rejected under 35 U.S.C. 103 as being unpatentable over Mayhew(3613678) taken together with Kim(2010/0151756) in view of Kano et al(2016/0220966).
	Mayhew taken together with Kim teaches all of the limitations of claims 14 and 17 but is silent as to wherein the filter element further comprises a light transmissible protective layer applied to the membrane.  Kano et al teaches a multi layer air separation structure including a gas separation membrane, and a light transmissible protective layer(2 in figure 2; para 0168) applied to the membrane.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a light transmissible protective layer to the thin flexible film layer(24) of Mayhew to provide for unintended contact between a separation layer and other materials(para 0168 of Kano et al).
	Mayhew taken together with Kim further teaches wherein the filter element has an average pore size of about 2 microns to about 3 microns to provide aerosol rejection efficiency of at least about 99% while maintaining breathability of about 0.25 or less inches of water column when tested with a face velocity of 5.3 cm/s.  

	Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 13 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Examiner notes claim 16 includes the exact wording in the body of the claim as independent claim 13, wherein the claimed “face mask” including claimed “non-woven fiber membrane” is clearly an “air filter”.  
Response to Arguments
Applicant's arguments filed 12-9-2022 have been fully considered but they are not persuasive.
Applicant argues in view of the context and the problems to be addressed in Kano(i.e. the efficient removal of carbon dioxide from large scale carbon dioxide sources), there is no reason whatsoever to modify the fabric substrate of Kano so that its fibers comprise at least one polymer in combination with at least one photoreactive agent. Applicant further argues that moreover, the office action fails to explain how any of the problems to be solved by the gas separation membranes of Kano would be aided in any way by the use of the screen fabrics of Kim.  
Examiner initially notes the claim 1 is directed to a product, a multilayer antimicrobial fabric media, and therefore patentability is based only on the structure of the product claimed, and noted problems relating to the efficient removal of carbon dioxide from large scale carbon dioxide sources are not given patentable weight with regards to prior art analysis.  As noted in the prior art rejections , Kano clearly teaches a substrate layer, and a membrane including a top and bottom surface , with the bottom surface of the membrane affixed to the substrate layer, as clearly outlined in para 0174 through 0177 of Kano.  Examiner respectfully submits that someone of ordinary skill in the art, looking to provide a non woven fiber membrane affixed to a substrate layer, wherein the membrane fibers comprise at least one polymer in combination with at least one photoreactive agent,  would look to Kim, wherein Kim clearly teaches a fibrous material including a polymer mixed with a dye(noting claim 5 stating “wherein the at least one photoreactive agent comprises a dye”), and the mixture of the polymer and the dye provided to a spinning machine to form a non woven fiber membrane.  Examiner notes the specification and claims 9 and 10 state a solution comprising at least one polymer and at least one photoreactive agent is spun into a non woven fiber membrane, wherein Kim teaches an equivalent process of a mixture of a polymer and a dye provided to a spinning machine.   Examiner notes applicant’s remark stating that the screen fabrics of Kim are not discolored even after long -term use, however a discoloring after long term use describes an intended result of Kim, and lack of discoloring is not given patentable weight for the product claim 1.  
Applicant argues Kim actually fails to disclose anything regarding the composition of the dye used in the screen fabrics of Kim, let alone that it is capable of generating singlet oxygen in the presence of electromagnetic radiation.
Examiner notes claim 1 does not require a specific composition of a dye, wherein claim 1 requires “at least one photoreactive agent”, and claim 5 only requires “wherein the at least one photoreactive agent comprises a dye”.  Examiner notes Kim clearly teaches in para 0022 “a filament fiber spun from a mixture of a dye and polymer chips in a spinning machine …”, therefore Kim clearly meets the requirement of a “photoreactive agent” by teaching inclusion of a dye.   Examiner furthermore notes the claim is directed to a product, and the photoreactive agent(dye) is not dependant on exposure to electromagnetic radiation.  Examiner notes the claim rejection states that the limitations of “in the presence of electromagnetic radiation” is a functional statement and is not given patentable weight.  Examiner respectfully submits that the dye stated in Kim is clearly capable of generating singlet oxygen, if the dye were placed in a presence of electromagnetic radiation.  Therefore examiner respectfully submits that lack of discoloring after long term use is not reasoning to discredit Kim as a reference for combination with Kano, wherein discoloring occurs after exposure of the photoreactive agent(dye) to electromagnetic radiation.  Examiner respectfully submits Kano et al taken together with Kim clearly teaches the product of claim 1, wherein exposure to electromagnetic radiation is not given patentable weight. 
Applicant further argues there is no teaching or suggestion in Kim as to whether the screen fabrics are antimicrobial or not.   
Examiner respectfully submits that antimicrobial properties are only provided by electromagnetic radiation , as outlined on page 12 of the current specification, wherein page 12 states “the capacity of the multilayer media to produce singlet oxygen in the presence of electromagnetic radiation, such as visible light, provides superior antimicrobial properties”.  Therefore, as noted in the previous paragraph,  the dye taught in Kim is capable of generating singlet oxygen, therefore the dye is capable of providing antimicrobial properties.
Applicant argues there would be no motivation to combine the face mask of Mayhew with the screen fabrics of Kim. Applicant further argues moreover , even if Mayhew were directed to anti-microbial face masks, there would be no motivation to modify the mask of Mayhew with the teachings of Kim for the reasons set forth above, Kim teaches the use of dyes without any specifics whatsoever as to their composition and/or properties.  Applicant further argues there is nothing in Kim to suggest that the dyes to be used in its screen fabrics must be capable of generating singlet oxygen in the presence of electromagnetic radiation.
Examiner notes Mayhew clearly teaches a face mask, the face mask provided as a multilayer fabric media filter element( noting filtering web 22), where the filter element comprises a non-woven fiber membrane(layer 24 in figure 2 formed of a thin flexible film of porous non-woven polymeric fibers; column 2 lines 12-15) mounted on a substrate layer(central layer 22 of thermoplastic organic fibers).    Examiner notes Kim also teaches non woven fabrics, wherein a polymer and a photoreactive agent are mixed and introduced into a spinning machine to form a non woven fabric, therefore someone of ordinary skill in the art, looking to provide a non woven fiber membrane with at least one photoreactive agent, would look to Kim, wherein inclusion of a photoreactive agent(dye) to the thin flexible film of porous non-woven polymeric fibers of Mayhew would provide for a filtering face mask which includes a photoreactive agent.  Examiner respectfully submits claim 16 is to a product, a face mask, and whether the photoreactive agent(dye) is capable of generating singlet oxygen in the presence of electromagnetic radiation is not given patentable weight.  Examiner notes page 7 of the current specification provides an extensive list of known dyes which are capable of generating singlet oxygen in the presence of electromagnetic radiation, therefore , given the amount of known dyes available to someone of ordinary skill in the art, and given the teachings of Kim which state a mixture of a dye and polymer chips is introduced into a spinning machine, someone of ordinary skill in the art would have guidance by Kim to provide a dye to the face mask of Mayhew.  Examiner notes page 7 of the current specification states “the photoreactive agent is provided in an amount sufficient to generate singlet oxygen when combined with the polymer component and formed into a non-woven membrane.  Preferably, the photoreactive agent comprises about 0.003 wt% to about 0.3 wt%”.  Examiner notes that the stated wt% of the photoreactive agent is not claimed, however if the specific statement of a photoreactive agent comprises 0.003 wt% to 0.3 wt% is included in each independent claim, the independent claims would provide for allowable subject matter, as Kim does not teach or suggest the specific range of 0.003 wt% to 0.3 wt%. Examiner notes inclusion of the term “about” provides indefiniteness wherein the specification does not provide guidance as to what wt% is provided for by “about”.
Applicant further argues while Kano teaches the use of a protective layer formed on the separation layer, there is nothing in figure 2 or the text of paragraph 168 to suggest that this protective layer is light transmissible.  
Examiner notes page 12 of the current specification states “the multilayer media is also provided with a protective layer … and a light transmissibility of at least about 50%. The protective layer can comprise any material having such properties including, without limitation, polyethylene , … and /or polymethyl methacrylate”.  Examiner notes para 0170 of Kano which states “the materials of the protective layer are not particularly limited … . Particularly , it is preferable that the protective layer is at least one selected from polydimethylsiloxane…”, wherein examiner respectfully submits PDMS is known to be highly transmissible in the visible spectral region. Therefore , examiner respectfully submits Kano teaches a filter element further comprises a light transmissible protective layer applied to the membrane. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
December 14, 2022